DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
 
Response to Amendment

Claim 1 is currently amended.
Claims 2-3, 7, 12-13, 17 are cancelled.
Claims 4-6, 8-9, 11, 14-16 are previously presented.
Claim 10 is original.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rough” in claim 1 is a relative term which renders the claim indefinite. The term “rough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “rough” is not clearly defined in the claim or in light of the specification such that one of ordinary skill in the art would not recognize how rough the surface of the fibrous material must be in order to be considered rough or not.  Therefore, the metes and bounds of the claimed subject matter are rendered unclear, vague and indefinite for the purposes of claim construction under 35 U.S.C. 112(b).
The term “irregular” in claim 1 is a relative term which renders the claim indefinite. The term “irregular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “irregular” is not clearly defined in the claim or in light of the specification such that one of ordinary skill in the art would recognize how irregular the surface of the fibrous material must be in order to be considered irregular or not.
For the purposes of compact prosecution, any surface roughness and any surface irregularity will be taken as sufficient to read on the rough and irregular, respectively.

1, “the planar laminate” of line 9 lacks proper antecedent basis such that it renders the claimed subject matter unclear, vague and indefinite.  For the purposes of compact prosecution, any laminate can read on the planar laminate.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair JR (US 2012/0006339) and further in view of De Clara (US 4236533).

Regarding claim 1, Sinclair JR discloses: a laminate comprising: a layer of tobacco material (see single layer 154 of tobacco leaf material of [0097]), and a support sheet (see sheet 
Sinclair JR does not disclose: wherein the tobacco material comprises from 12-16 wt% water.  Use of the product of Sinclair JR would have required humidity/moisture treating the tobacco necessarily.  [0013], [0026] & [0087].
In the same field of endeavor of tobacco products (see title, abs) as Sinclair JR, De Clara discloses: wherein the tobacco material comprises from 11-13 wt % water.  See col. 4, ll. 17-27.
To select the moisture content of De Clara in the tobacco product of Sinclair JR was the selection of a known design for its intended use.  See MPEP 2144 regarding the obviousness of selection of a known design for its intended uses.  
The combination Sinclair JR / De Clara renders obvious: wherein the rough and irregular surface is created by fibrous material (tobacco is taken as sufficiently fibrous/rough/irregular) which is randomly distributed (the processes of the combination are taken such that they would necessarily be randomly distributed) across the layer of tobacco material during the manufacture of the planar laminate.
That the support sheet is planar (see also Sinclair JR Fig. 6 which shows an unrolled and Fig. 4 which shows a rolled configuration) is taken as an obvious change in shape / configuration of the support sheet.  See MPEP 2144.04(IV)(B) regarding the obviousness of changes in shape/configuration.
To make the support sheet take on a planar configuration rather than a rolled/cylindrical configuration would have been well within the level of one of ordinary skill in the art and had the 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the water/moisture content of De Clara in the tobacco product of Sinclair JR to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for its intended uses and one of ordinary skill in the art would have looked to De Clara to determine the optimum/working range of moisture/water content in Sinclair, which was desirable in Sinclair.

	Regarding claim 4, the combination Sinclair JR/De Clara renders obvious: wherein the homogenized tobacco constitutes reconstituted tobacco.   Sinclair JR [0089].

	Regarding claim 5, the combination Sinclair JR/De Clara renders obvious: wherein the support sheet comprises paper.  Sinclair JR homogenized tobacco paper of [0083].

	Regarding claim 6, the combination Sinclair JR/De Clara renders obvious: wherein the tobacco material additionally comprises propylene glycol.  Sinclair JR [0013].  

	Regarding claims 9-10, the combination Sinclair JR/De Clara renders obvious: wherein a portion of the support sheet extends beyond the layer of tobacco material.  Sinclair JR Fig. 6 – tobacco material 130 does not extend the entire length and width of the support sheet. [0089].

	Regarding claim 11, the combination Sinclair JR/De Clara renders obvious: a method of manufacturing a laminate according to claim 1 (see recited combination above for rejection of claim 1), the method comprising:


	Regarding claim 14, Sinclair JR/De Clara renders obvious: a package (see Sinclair JR [0079]) containing a laminate according to claim 1.

	Regarding claim 15, the combination Sinclair/De Clara renders obvious: wherein the laminate is configured to prepare a smoking article.  Sinclair JR [0008] – smoking is disclosed as an intended use of the laminate.

	Regarding claim 16, the combination Sinclair JR/De Clara renders obvious:  a smoking product comprising a laminate as defined in claim 1.  Sinclair JR [0008].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sinclair JR (US 2012/0006339) and further in view of De Clara (US 4236533) and Wrenn (US 2002/0005207).

Regarding claim 8, the combination Sinclair JR/De Clara discloses: wherein the cigar/cigarette is rolled for forming a shell of a certain thickness but does not recite that the shell has a uniform thickness across the length of the rod as construed in this claim.  Sinclair JR [0077].
In the same field of endeavor of tobacco rolling (see title) as Sinclair JR, Wrenn discloses wherein the tobacco cigarette has an essentially constant diameter along its length.  [0112].

Therefore, it would have been obvious to one of ordinary skill in the art to combine the constant outer diameter along the axial length of Wrenn with the smoking article of Sinclair JR to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was a suitable design for a smoking article and allowed for the creation of a smoking article with a familiar mouth feel, which was desirable in Sinclair JR.

Response to Arguments

Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. 

	Argument:  Applicant argues that amendment of claim 2 into claim 1 overcomes the rejection of record as a planar non-rolled support sheet.  Remarks pp. 4.

	This is not found persuasive because the support sheet of Sinclair JR / De Clara can similarly take on a planar configuration before rolling as a manner of operating/intended use of the recited structure.  The shape/configuration of the support sheet is therefore accorded limited patentable weight in a product claim.

	Argument:  Applicant argues that the pre-rolled tube of Sinclair JR is unfilled/empty/partially filled and that is a patentable distinction over the cited combination.  Remarks pp. 4-5.

	This is not found persuasive because the claim does not recite that the support sheet is filled with tobacco across the entire layer or the relative placement of the tobacco in the support sheet.  Furthermore, that the support sheet is in a planar/un-rolled configuration is considered an obvious change in shape/configuration to one of ordinary skill in the art.

	Argument: Applicant argues that the un-rolled support sheet is patentably distinct from the rolled support sheet of Sinclair JR.  Remarks pp. 5.

	This is not found persuasive because prior to rolling the support sheet of Sinclair JR / De Clara was planar as evidenced by the fact that it takes on a cylindrical configuration when roller, indicating that it was approximately square/rectangular prior to rolling.  Therefore, the structures associated with the different configurations are interpreted to be the same as an obvious change in shape/configuration.

	Argument:  Applicant argues that the reference does not expressly teach that the tobacco is rough and irregular in its surface/interfacial properties.  Remarks pp. 5-6.

	This is not found persuasive because most any tobacco material’s surfaces will be considered rough and irregular as understood by one of ordinary skill in the are before the effective filing date.  Furthermore, the rough and irregular limitations of amended claim 1 are considered as rejected as indefinite for the purposes of 35 U.S.C. 112(b) as unclearly defined and having indefinite scope without clear metes and bounds.

Conclusion
 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743